Name: Directive 94/11/EC of the European Parliament and of the Council of 23 March 1994 on the approximation of the laws, regulations and administrative provisions of the Member States relating to labelling of the materials used in the main components of footwear for sale to the consumer
 Type: Directive
 Subject Matter: information and information processing;  European Union law;  consumption;  marketing;  leather and textile industries
 Date Published: 1994-04-19

 Avis juridique important|31994L0011Directive 94/11/EC of the European Parliament and of the Council of 23 March 1994 on the approximation of the laws, regulations and administrative provisions of the Member States relating to labelling of the materials used in the main components of footwear for sale to the consumer Official Journal L 100 , 19/04/1994 P. 0037 - 0041 Finnish special edition: Chapter 13 Volume 26 P. 0039 Swedish special edition: Chapter 13 Volume 26 P. 0039 DIRECTIVE 94/11/EC OF EUROPEAN PARLIAMENT AND COUNCIL of 23 March 1994 on the approximation of the laws, regulations and administrative provisions of the Member States relating to labelling of the materials used in the main components of footwear for sale to the consumerTHE EUROPEAN PARLIAMENT AND COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure referred to in Article 189b of the Treaty, Whereas in certain Member States there exist Regulations on footwear labelling which are designed to protect and inform the public as well as to secure the legitimate interests of industry; Whereas the disparity of such Regulations risks creating barriers to trade within the Community, thereby prejudicing the functioning of the internal market; Whereas, in order to avoid problems due to different systems, the items of a common labelling system for footwear should be precisely defined; Whereas the Council resolution of 9 November 1989 on future priorities for relaunching consumer protection policy (3) calls for efforts to improve consumer information on products; Whereas it is in the interests of both consumers and the footwear industry to introduce a system reducing the risk of fraud by indicating the exact nature of the materials used in the main components of footwear; Whereas, in Council resolution of 5 April 1993 on future action on the labelling of products in the interest of the consumer (4), labelling is deemed to be one important means of achieving better information and transparency for the consumer and of ensuring that the internal market functions harmoniously; Whereas the harmonization of national legislation is the appropriate way of removing these barriers to free trade; whereas that objective cannot be satisfactorily achieved by the individual Member States; whereas this Directive establishes only those requirements which are indispensable for the free movement of the products to which it applies, HAVE ADOPTED THIS DIRECTIVE: Article 1 1. This Directive shall apply to the labelling of the materials used in the main components of footwear for sale to the consumer. For the purposes of this Directive, 'footwear' shall mean all articles with applied soles designed to protect or cover the foot, including parts marketed separately as referred to in Annex I. A non-exhaustive list of the products covered by the Directive appears in Annex II. The following shall be excluded from the Directive: - second-hand, worn footwear, - protective footwear covered by Directive 89/686/EEC (5), - footwear covered by Directive 76/769/EEC (6), - toy footwear. 2. Information on the composition of footwear shall be conveyed by means of labelling as specified in Article 4. (i) The labelling shall convey information relating to the three parts of the footwear as defined in Annex I, namely: (a) the upper; (b) the lining and sock; and (c) the outersole. (ii) The composition of the footwear shall be indicated as specified in Article 4 on the basis either of pictograms or of written indications for specific materials, as stipulated in Annex I. (iii) In the case of the upper, classification of the materials shall be determined on the basis of the provisions contained in Article 4 (1) and in Annex I, no account being taken of accessories or reinforcements such as ankle patches, edging, ornamentation, buckles, tabs, eyelet stays or similar attachments. (iv) In the case of the outersole, classification shall be based on the volume of the materials contained therein, in accordance with Article 4. Article 2 1. Member States shall take all necessary measures to ensure that all footwear placed on the market meets the labelling requirements of this Directive without prejudice to other relevant Community provisions. 2. Where footwear not in conformity with the provisions regarding labelling requirements is placed on the market, the competent Member State shall take appropriate action as specified in its national legislation. Article 3 Without prejudice to other relevant Community provisions, Member States shall not prohibit or impede the placing on the market of footwear which complies with the labelling requirements of this Directive, by the application of unharmonized national provisions governing the labelling of certain types of footwear or of footwear in general. Article 4 1. The labelling shall provide information on the material, determined in accordance with Annex I, which constitutes at least 80 % of the surface area of the upper, and the lining and sock, of the footwear, and at least 80 % of the volume of the outersole. If no one material accounts for at least 80 %, information should be given on the two main materials used in the composition of the footwear. 2. The information shall be conveyed on the footwear. The manufacturer or his authorized agent established in the Community may choose either pictograms or written indications in at least the language or languages which may be determined by the Member State of consumption in accordance with the Treaty, as defined and illustrated in Annex I. Member States, in their national provisions shall ensure that consumers are adequately informed of the meaning of these pictograms, while ensuring that such provisions do not create trade barriers. 3. For the purpose of this Directive, labelling shall involve affixing the required information to at least one article of footwear in each pair. This may be done by printing, sticking, embossing or using an attached label. 4. The labelling must be visible, securely attached and accessible and the dimensions of the pictograms must be sufficiently large to make it easy to understand the information contained therein. It must not be possible for the labelling to mislead the consumer. 5. The manufacturer or his authorized agent established in the Community shall be responsible for supplying the label and for the accuracy of the information contained therein. If neither the manufacturer nor his authorized agent is established in the Community, this obligation shall fall on the person responsible for first placing the footwear on the Community market. The retailer shall remain responsible for ensuring that the footwear sold by him bears the appropriate labelling prescribed by this Directive. Article 5 Additional textual information, affixed, should the need arise, to the labelling may accompany the information required under this Directive. However, Member States may not prohibit or impede the placing on the market of footwear conforming to the requirements of this Directive, in accordance with Article 3. Article 6 1. Member States shall adopt and publish the laws, regulations and administrative provisions necessary to comply with this Directive by 23 September 1995 at the latest. They shall forthwith inform the Commission thereof. 2. Member States shall apply the measures referred to in paragraph 1 from 23 March 1995. Stock invoiced or delivered to the retailer before that date shall not be subject to the said measures until 23 September 1997. 3. When Member States adopt these measures, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 4. The Commission shall submit to the Council, three years after this Directive has been brought into application, an assessment report taking into consideration any difficulties which may have been encountered by operators where implementing the provisions of this Directive and shall present, should the need arise, appropriate proposals for review. Article 7 This Directive is addressed to the Member States. Done at Brussels, 23 March 1994. For the European Parliament The President E. KLEPSCH For the Council The President TH. PANGALOS (1) OJ No C 74, 25. 3. 1992, p. 10. (2) OJ No C 287, 4. 11. 1992, p. 36. (3) OJ No C 294, 22. 11. 1989, p. 1. (4) OJ No C 110, 20. 4. 1993, p. 3. (5) OJ No L 399, 30. 12. 1989, p. 18. (6) OJ No L 262, 27. 9. 1976, p. 201. ANNEX I 1. Definition and corresponding pictograms or written indications concerning the parts of the footwear to be identified Pictograms Written indications (a) Upper This is the outer face of the structural element which is attached to the outersole. >REFERENCE TO A GRAPHIC>F Tige D Obermaterial IT Tomaia NL Bovendeel EN Upper DK Overdel GR AAÃ Ã Ã Ã Ã AAÃ Ã Ã  ES Empeine P Parte superior (b) Lining and sock These are the lining of the upper and the insole, constituting the inside of the footwear article. >REFERENCE TO A GRAPHIC>F Doublure et semelle de propretÃ © D Futter und Decksohle IT Fodera e Sottopiede NL Voering en inlegzool EN Lining and sock DK Foring og bindsaal GR OEÃ AEÃ AAÃ  ES Forro y plantilla P Forro e Palmilha (c) Outer sole This is the bottom part of the footwear article, which is subjected to abrasive wear and attached to the upper. >REFERENCE TO A GRAPHIC>F Semelle extÃ ©rieure D Laufsohle IT Suola esterna NL Buitenzool EN Outer sole DK Ydersaal GR Ã Ã Ã Ã  ES Suela P Sola 2. Definition and corresponding pictograms of the materials The pictograms concerning the materials should appear on the label beside the pictograms relating to the 3 parts of the footwear as specified in Article 4 and in part 1 of this Annex. Pictogram Written indications (a) (i) Leather A general term for hide or skin with its original fibrous structure more or less intact, tanned to be rot-proof. The hair or wool may or may not have been removed. Leather is also made from a hide or skin which has been split into layers or segmented either before or after tanning. However, if the tanned hide or skin is disintegrated mechanically and/or chemically into fibrous particles, small pieces or powders and then, with or without the combination of a binding agent, is made into sheets or other forms, such sheets or forms are not leather. If the leather has a surface coating, however applied, or a glued-on finish, such surface layers must not be thicker than 0,15 mm. Thus, all leathers are covered without prejudice to other legal obligations, e.g. the Washington Convention. Should the term 'full grain leather' be used in the optional additional textual information referred to in Article 5, it will apply to a leather bearing the original grain surface as exposed by removal of the epidermis and with none of the surface removed by buffing, snuffing or splitting. >REFERENCE TO A GRAPHIC>F Cuir D Leder IT Cuoio NL Leder EN Leather DK Laeder GR AEAAÃ Ã Ã  ES Cuero P Couros e peles curtidas Pictograms Written indications (a) (ii) Coated Leather leather where the surface coating applied to the leather does not exceed one third of the total thickness of the product but is in excess of 0,15 mm. >REFERENCE TO A GRAPHIC>F Cuir enduit D Beschichtetes Leder IT Cuoio rivestito NL Gecoat leder EN Coated leather DK Overtrukket laeder GR AAÃ AAÃ AEAAAEÃ Ã AAÃ Ã  AEAAÃ Ã Ã  ES Cuero untado P Couro revestido (b) Natural textile materials and synthetic or non-woven textile materials 'Textiles' shall mean all products covered by Directive 71/307/EEC and amendments thereof. >REFERENCE TO A GRAPHIC>F Textile D Textil IT Tessili NL Textiel EN Textile DK Tekstil-materialer GR Ã OEÃ Ã Ã Ã  ES Textil P TÃ ©xteis (c) All other materials >REFERENCE TO A GRAPHIC>F Autres matÃ ©riaux D Sonstiges Material IT Altre materie NL Overige materialen EN Other materials DK Andre materialer GR Ã Ã Ã Ã  Ã Ã Ã Ã Ã  ES Otros materiales P Outros materiais ANNEX II EXAMPLES OF FOOTWEAR COVERED BY THIS DIRECTIVE 'Footwear' may range from sandals with uppers consisting simply of adjustable laces or ribbons to thigh boots the uppers of which cover the leg and thigh. Among the products included therefore are: (i) flat or high-heeled shoes for ordinary indoor or outdoor wear; (ii) ankle-boots, half-boots, knee-boots, and thigh boots; (iii) sandals of various types, 'espadrilles' (shoes with canvas uppers and soles of plaited vegetable material), tennis shoes, running and other sports shoes, bathing sandals and other casual footwear; (iv) special sports footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, studs, stops, clips, bars or the like and skating boots, ski boots and cross-country ski footwear, wrestling boots, boxing boots and cycling shoes. Also included are composite articles made up of footwear with (ice or roller) skates attached; (v) dancing slippers; (vi) footwear formed from a single piece, particularly by moulding rubber or plastics, but excluding disposable articles of flimsy material (paper, plastic film, etc., without applied soles); (vii) overshoes worn over other footwear, which in some cases are heel-less; (viii) disposable footwear, with applied soles, generally designed to be used only once; (ix) orthopaedic footwear. For reasons of homogeneity and clarity, and subject to the provisions mentioned in the description of the products covered by this Directive, products covered by Chapter 64 of the combined nomenclature ('CN') may, as a general rule, be regarded as falling within the scope of this Directive.